ACCEPTED
                                                                                                 14-15-00252-CR
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                           6/25/2015 10:47:54 AM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK

                     The Law Office of Niles Illich, Ph.D, J.D.
                                      Niles Illich
                               701 Commerce, Suite 400                         FILED IN
                                                                        14th COURT OF APPEALS
                                 Dallas, Texas 75202                       HOUSTON, TEXAS
                                Direct: (972) 802-1788                  6/25/2015 10:47:54 AM
                              Email: Niles@appealstx.com                CHRISTOPHER A. PRINE
                                                                                 Clerk


June 24, 2015

District Clerk
351st Judicial District Court
Harris County
Harris County Criminal Justice Center
1201 Franklin, 14th Floor
Houston, Texas 77002

Re: State of Texas v. Juan Quintero: 139066601010

Dear Sir or Madam:

        I received the Clerk’s Record yesterday and I am writing to request that the Clerk’s
Record be supplemented. The items listed below were mailed to the clerk in the same envelope.
All of these items, except the last one (identified by the Clerk as WEBMAIL), were included in
the Clerk’s Record filed with the Court of Appeals. I am asking that the WEBMAIL document
identified as document number 65251847 be supplemented. Because it will be confusing on
appeal to file just the WEBMAIL document in a supplemental record, I am asking that the
Supplemental Clerk’s Record contain the following five documents. If, however, you are
inclined to include only the neglected document, then please make sure that it is the WEBMAIL
document identified as document number 65251847.

doc 65251845 FILING OF BUSINESS RECORDS 04/15/2015 1

doc 65251846 BUSINESS RECORDS AFFIDAVIT 04/15/2015 1

doc 65251849 ENVELOPE 04/15/2015 1

doc 65251848 FILING LETTER 04/15/2015 1

doc 65251847 WEBMAIL 04/15/2015 1
       I have attached a certified copy of the WEBMAIL document that I am asking to be
supplemented.


Sincerely,

/s/ Niles Illich
Niles Illich, Ph.D., J.D.

                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing Request for Preparation of Clerk’s
Record was served on this the 24th day of June, 2015 on all parties/attorneys of record listed
below by:

ELECTRONIC SERVICE
Appellate Division
Harris County District Attorney’s Office
1201 Franklin Street
Suite 600
Houston, Texas 77002-1923

                              /s/ Niles Illich
                              Niles Illich
Workspa~                                                Webmail                     Print                                                                               https://emai 105 .secureserver.net/view_print_multi .php?uidArray=785 ...
                   #_,,,''

                                                      fd!!! I Close Window :                                                                     ''.
                                                       Subject: RE: Cause No.               1Jsb~~~01010; State of. Texas v. JUan Jo5e Quintdro
                                                         From: "Randall, Tramesha (0CA)"                ~Tra~esha~Randall@Juste·;.~e·t;~:::~._' f
                                                           Dato: Tue, Mar 24.. 201512:24 pm
                                                              To: "Niles@appealstx.com" 

                                                      Good afternoon, the available date:; are· 4/9/15 & 5/14

                                                      Th.anb,

                                                      -r:~om1::.~·hDocumentNumber:65251847-Page1of1




I of I                                                                                                                                                                                                                    4/10/2015 10:26 AM
     I, Chris Daniel, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this June 24, 2015


     Certified Document Number:        65251847 Total Pages: 1




     Chris Daniel, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com